El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Se trata, en efecto, de una acción para recobrar el precio de mil sacos de arroz que la demandante Orange Rice Milling Company sostuvo vendió al demandado Barasorda en. junio 24, 1926. En la demanda se alegaba que el contrato surgió a virtud de una orden directa de la Spencer Sales Company, que era agente del demandado.
La corte declaró que la agencia fué suficientemente pro-bada, y, como dictó sentencia a favor de la demandante, nece-sariamente, que dicha Spencer Sales Company tenía la debida autoridad para hacer u ordenar el embarque de los citados mil sacos de arroz. El demandado Barasorda había negado la agencia de la Spencer Sales en general, y además, que *504hubiera recibido la determinada marca o calidad de arroz pedida por él.
Si se deja a un lado la cuestión .de la autoridad general por parte de la Spencer Sales Company, el caso gira especí-ficamente sobre la cuestión de si la entrega becha fué de mil sacos de arroz “good fancy blue rose.” De acuerdo con la apelada, el contrato estaba evidenciado por ciertos cablegra-mas cruzados entre las partes. La apelada, a nuestra manera de pensar, abandona, por lo menos hasta cierto punto, la suposición de una agencia general al decir:
“La única cuestión en este litigio es si Barasorda, como conse-cuencia de estos cables, estaba obligado a aceptar los 1,000 sacos de arroz que su agente Spencer compró a la demandante Orange Rice Milling Go. en 23 de junio, 1925.” (Debe ser 1926).
Como el demandado y apelante niega totalmente que exis-tiera la agencia y señala como error el que la corte resolviera que había tal agencia, prestaremos al asunto alguna conside-ración especial.
 La corte inferior no analizó la prueba para de-mostrar la agencia o para definir los límites de la misma. Los autos no revelan ninguna carta específica o convenio oral mediante el cual la Spencer Sales Company se constituyera en agente general para comprar arroz para el demandado. La Spencer Sales Company era en realidad la razón social de un tal Sr. Spencer. Lo único en los autos que tiende a demostrar que existía una agencia general o algo semejante es la decla-ración o declaraciones del mismo Spencer. Fuera del princi-pio general de que una agencia no debe establecerse por la sola declaración del agente, los autos en su totalidad no demuestran que existiera esa agencia. Barasorda, al ocupar la silla tes-tifical, negó enfáticamente tal agencia. Suponer que Spencer pudiera ir a comprar arroz generalmente y hacer que Bara-sorda fuera responsable, parece enteramente absurdo. No podría imaginarse que Barasorda diera a nadie que no estu-viese enteramente subordinado a él el derecho general de comprar arroz, especialmente cuando, según se admitió en *505este caso, la remuneración de Spencer debería emanar de las personas que vendían el arroz. Claramente no fué la inten-ción de Barasorda que Spencer comprara cuando se le anto-jara, y no creemos que el mismo Spencer así lo alegaría. La supuesta agencia general sería nula por ser indefinida. Sus supuestos límites quedaron totalmente sin definir. A lo sumo era una agencia para comprar arroz como y según lo orde-nara Barasorda. .
Lo que en realidad sucedió fué que Spencer visitó la isla por lo menos en una ocasión, y sus relaciones con Barasorda llegaron a ser muy amistosas. Barasorda probablemente dijo que le compraría a Spencer o por mediación de éste. Empero, nada bay en la prueba que demuestre que Spencer fuera específicamente algo más que un corredor (b'roher) de arroz. El apelante sostiene que él le compraba a Spencer y que éste en forma alguna era su agente. Creemos, sin embargo, que la prueba demuestra que Barasorda de cuando en cuando utilizaba a Spencer como comprador suyo y que estaba tra-tando de hacerlo así al ordenar los mil sacos de arroz. Inci-dentalmente, nada bailarnos que autorice la manifestación de la apelada de que Spencer se convirtió en un agente para aceptar de los molinos un pedido entregado a Spencer por Barasorda. Tal pudo ser y posiblemente fué la creencia del propio Spencer, pero conforme bemos indicado, la prueba de esto surge del mismo Spencer. Por consiguiente, tenemos que acudir a los cablegramas para averiguar si existía un contrato entre las partes, yen qué consistía ese contrato.
En 23 de junio de 1926, Barasorda dirigió el siguiente cablegrama a Spencer:
‘ ‘ Telegraph quick best price on good fancy blue rose during July. ’ ’
(Traducción.) “Telegrafíe inmediatamente mejor precio para arroz good fancy hhoe rose durante julio.”
El mismo día Spencer contestó lo siguiente:
“Stocks fancy blue rose. This difficult to buy at present due to light offerings. Can probably buy $6%. Cannot buy for less than. How about lot #544 rice $6% cif. This cheap.”
*506' (Traducción.) “Existencias faney blue rose difíciles de comprar debido a pocas ofertas. Probablemente podamos comprar a $6%. No podemos comprar por menos. ¿Qué diría del lote No. 544 a $6% cif? Es barato.”
A este cablegrama, Barasorda contestó lo que sigue:
“Buy 1,000 pockets provided good fancy blue rose 6%^ equal quantity second half of June and first half month following.”
(Traducción.) “Compre mil sacos siempre que sean good faney blue rose, a para embarcar iguales cantidades segunda quin-cena de junio y primera quincena del siguiente mes.”
El 24 de junio, 1926, Spencer contestó como sigue:
“¥e cannot ship second half of June. Have bought 1,000 pockets RMA inspection certificate faney blue rose first half month July steamer Southseas. Can buy more same price, 1,000 pockets steamer Southseas. Telegraph answer quick immediate and necessary. Difficult to buy due to light offerings.”
(Traducción.) “No podemos mebarcar segunda quincena de ju-nio. Hemos comprado 1,000 sacos certificado inspección RMA fancy blue rose para primera quincena de julio, por vapor 'South Seas. Podemos comprar más al mismo precio, 1,000 sacos vapor South Seas. Telegrafíe pronto, contestación inmediata necesaria, difícil comprar debido a pocas ofertas.”
T el 25 de junio Barasorda telegrafió:
“There is more demand for better grades. "We think you had better telegraph us on extra faney blue rose.”
(Traducción.) “Existe más demanda por mejor calidad. Cree-mos ustedes deben telegrafiarnos sobre exira faney blue rose.”
Con excepción del segundo cablegrama, al cual corres-ponde la palabra “fancy”, transcribimos estos cablegramas tal como aparecen en el alegato de la apelada, toda vez que bay algunas disparidades en los autos y son un poco confusos. Aparece además que cuando la Spencer Sales Company recibió orden de comprar mil sacos de arroz good, fancy blue rose, llamó por teléfono a la Orange Bice Milling Company, y compró mil sacos de arroz ‘ ‘ certificado de inspección RMA fancy blue rose” al mismo precio fijado por Barasorda. La *507teoría de la apelada es que cuando Spencer telegrafió: “Hemos comprado mil sacos certificado de inspección RMA: fancy blue rose . . .” si el Sr. Barasorda no deseaba ese arroz debió haber telegrafiado más o menos en los siguientes términos:
“Cancel, will not accept RMA inspection certificate. My order was provided good fancy blue rose.”
(Traducción.) “Cancele, no aceptaré certificado de inspección RMA. Mi pedido decía siempre que sea good fancy blue rose.”
Tal deber por parte de Barasorda surgía solamente si un pedido anterior de él era tan amplio o indefinido que Spencer pudiera derivar alguna autoridad de la misma para pedir a nombre de Barasorda o vender a él los efectos que en realidad se despacharon. Sin embargo, hay algo que aparece en el alegato de la apelada, y es que Spencer sabía, o probable-mente sabía, que el artículo despachado no era lo que Bara-sorda y el comercio en Puerto Rico entendían por arro2i good fancy blue rose. Barasorda mantenía que él escribió tan pronto como le fué posible, a pesar de que no telegrafió, como se sugirió, y si bien creemos que no se lo impuso ningún deber, no tenemos duda alguna de su buena fe al tratar con Spencer. Evidentemente, él creyó que estaba ordenando una cosa muy específica al decir “good fancy blue rose,” y la tendencia general de la prueba se inclina a sostenerlo. En lo que atañe al deber de contestar, una cuestión parecida surgió en el caso de Freiría v. Cortés Hermanos & Co., 32 D.P.R. 127, y citamos de 10 R.C.L. 1150 al efecto de que en una conversación oral una persona puede a veces estar obligada a contestar, pero que no hay regla alguna de derecho que exija que una persona conteste correspondencia, o que sostenga que el mero silencio deba ser considerado como una admisión. Bajo los hechos de este caso, Barasorda estaría obligado a rechazar una oferta independiente hecha por Spencer sólo por la teoría de que Spencer fuera en realidad algo así como un agente general autorizado para actuar a nombre de Barasorda. Spencer ofreció a Barasorda mercan-*508cía que éste no deseaba bajo ningunas circunstancias. Indu-dablemente es un hecho, según demuestra la prueba, que en el negocio de arroz no bay tal cosa técnica como “good” fancy blue rose. Existe un arroz fancy blue rose, y otro extra fancy blue rose. No obstante, los peritos del demandado demostra-ron que “good” fancy blue rose era una variedad o clase .de arroz sólo ligeramente inferior al extra fancy blue rose, y así se entendía en Puerto Pico, y como liemos dicbo, los indicios son que Spencer así también entendió el asunto. Por tanto, el becbo final en el caso es que Barasorda pasó un pedido por arroz “good fancy blue rose”, y que Spencer le despachó arroz “fancy blue rose” que no era de la calidad del que Barasorda babía ordenado. Podemos agregar a lo anterior-mente dicbo la suposición de que el arroz fancy blue rose estuviera clasificado entre 60 y 70, y que el “extra fancy” estuviera clasificado entre 70 y 80. Entonces podríamos decir que lo que Barasorda ordenó fué algo próximo al 70, mientras que lo que Spencer embarcó fué algo próximo al 60.
No estamos muy seguros del efecto que produjo en la prueba la actuación de la corte al eliminar algunas de las defensas de Barasorda. Este proceder fué probablemente erróneo, pero fuéralo o no, Barasorda tenía derecho, al defen-derse de la reclamación de la Orange Eice Milling Company, a ofrecer testimonio o prueba tendiente a destruir la recla-mación. Incumbía a la demandante probar un contrato válido existente.
La corte dijo que la palabra “good” describía la condi-ción del arroz fancy blue rose más bien que una clase de arroz por sí misma, pero creemos que la prueba demuestra; lo contrario.
Igualmente, la prueba indica que el certificado ítMA era una clase distinta de arroz que caía dentro de la calidad “fancy blue rose”.
Bajo ninguna circunstancia, según revelaba la prueba, Barasorda ordenó o pudo haber usado o vendido ventajosa-*509mente el arroz que le fné despachado. En otras palabras, Barasorda no recibió lo que ordenó, y no snrgió impedimento (estoppel) contra él.
Por tanto, debe revocarse la sentencia apelada y decla-rarse sin lugar la demanda.